UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K/A Amendment No. 1 (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-53964 HINES GLOBAL REIT, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 26-3999995 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (888)220-6121 Securities registered pursuant to Section 12(b) of the Act: None. Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes£NoR Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act.Yes£NoR Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartII of this Form10-K or any amendment to this Form10-K.R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ (Do not check if a smaller reporting company) Smaller reporting Companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR Aggregate market value of the common stock held by non-affiliates of the registrant: No established market exists for the registrant’s common stock. The registrant had 53.1 millionshares of common stock outstanding as of March 23, 2011. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s proxy statement in connection with its 2011 annual meeting of stockholders are incorporated by reference in PartIII. EXPLANATORY NOTE We are filing this Amendment No. 1 to our Annual Report on Form 10-K (this “Amendment”) to amend Item 15, “Exhibits andFinancial Statement Schedules,” of our Annual Report on Form 10-K for the fiscal year ended December 31, 2010, as filed with the Securities and Exchange Commission onMarch 30, 2011(the “Original Filing”). The Amendment is being filed solely for the purpose ofamending disclosuresin the certificationspursuant to Section 302 of the Sarbanes-Oxley Act of 2002.The certifications were previously filed asExhibits 31.1 and 31.2 to the Original Filing, butinadvertently omitted certain required language. Accordingly, in connection with the filing of this Amendment and pursuant to Rules 12b-15 and 13a-14 under the Securities Exchange Act of 1934, as amended, we are including currently dated certifications with this Amendment. Except as described above, no other changes have been made to the Original Filing. We have not updated the disclosures containedin the Original Filingto reflect any events which occurred at a date subsequent to the filing of the Original Filing. 1 PART IV Item 15. Exhibits and Financial Statement Schedules (a) List of documents filed: (3) Exhibits: The list of exhibits filed as part of this Amendment No. 1 to Form 10-K is set forth in (b) below and on the Exhibit Index attached hereto. (b) Exhibits: 1* Certification 2* Certification * Filed herewith 2 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized representative. HINES GLOBAL REIT, INC. (registrant) April 28,2011 By: /s/ Charles N. Hazen Charles N. Hazen President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities indicated on the28th day of April, 2011. Signature Title Date /s/Jeffrey C. Hines Chairman of the Board of Directors April 28, 2011 Jeffrey C. Hines s/Charles N. Hazen President and Chief Executive Officer April 28, 2011 Charles N. Hazen (Principal Executive Officer) /s/Sherri W. Schugart Chief Financial Officer April 28, 2011 Sherri W. Schugart (Principal Financial Officer) /s/Ryan T. Sims Chief Accounting Officer April 28, 2011 Ryan T. Sims (Principal Accounting Officer) /s/Charles M. Baughn Director April 28, 2011 Charles M. Baughn /s/Jack L. Farley Director April 28, 2011 Jack L. Farley /s/C. Hastings Johnson Director April 28, 2011 C. Hastings Johnson /s/Thomas L. Mitchell Director April 28, 2011 Thomas L. Mitchell /s/John S. Moody Director April 28, 2011 John S. Moody /s/Peter Shaper Director April 28, 2011 Peter Shaper 3 INDEX TO EXHIBITS Exhibit No. Description 31 .1* Certification 31 .2* Certification * Filed herewith 4
